DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/08/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 9-12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA et al. US 20170062528 A, hereinafter “Aoyama.”

With respect to claim 1, Aoyama discloses a display panel (Fig. 7A) comprising
a first display substrate (21 Fig. 7A) comprising first electrodes (71 Fig, 7A-B) and a pixel definition layer (11 Fig. 7A), the pixel definition layer including openings (opening between 11) exposing the first electrodes; and 
a second display substrate (31, Fig. 7A) on the first display substrate, the second display substrate comprising a plurality of pixel regions (the region between 52, Fig. 7A) and a peripheral region (the region of 31 where is directly in contact with 52, Fig. 7A) adjacent to the pixel regions, 
wherein the second display substrate comprises 
a first color control pattern (51a, Fig. 7A) configured to emit light of a first color (Para 83-89), 
a second color control pattern (51b, Fig. 7A) spaced apart from the first color 
control pattern in a first direction (x-direction) and configured to emit light of a second color different from the first color (Para 83-89).
 Aoyama discloses that light blocking layer is between the first and the second light controlling patterns in the peripheral region (Fig.7A); however it does not explicitly disclose a first light-blocking pattern and a second light-blocking pattern in the peripheral region between the first color control pattern and the second color control pattern, and  wherein the first light-blocking pattern and the second light-blocking pattern are spaced apart from each other, in a second direction crossing the first direction, to define a gap region. 
On the other hand, Aoyama discloses  a first light-blocking pattern (132, Fig. 14) and a second light-blocking pattern (133, Fig. 14) in the peripheral region (Fig.14), and  wherein the first light-blocking pattern and the second light-blocking pattern are spaced apart from each other (Fig.14), in a second direction (y direction,Fig.14) crossing the first direction, to define a gap region (between 132 and 133, Fig. 14). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Aoyama in Fig.7A according to the teachings of Aoyama in Fig.14, such that a first light-blocking pattern and a second light-blocking pattern in the peripheral region between the first color control pattern and the second color control pattern, and  wherein the first light-blocking pattern and the second light-blocking pattern are spaced apart from each other, in a second direction crossing the first direction, to define a gap region, in order to effectively prevent crosstalk between two neighboring pixel regions. However, Aoyama et al does not explicitly disclose that the first color and the second color are different, on the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Aoyama et al such that the first light and the second light are different from each other, in order to produce a white light for display purposes or as a design choice.

With respect to claim 2, Aoyama discloses the display panel (Fig. 7A, 14) of claim 1, wherein the display panel further comprises a filling layer (164-161, Fig. 14) in the gap region (between 132 and 133, Fig. 14). between the first display substrate (21, Fig. 14) and the second display substrate (31, Fig. 14).

With respect to claim 3, Aoyama in fig.7A in view of Aoyama in Fig.14 discloses the display panel (Fig. 7A, 14) of claim 2, wherein the filling layer (164-161, Fig. 14) covers the first color control pattern (since it is between light blocking layer 51a, Fig. 7A), the second color control pattern (since it is between light blocking layer 51b, Fig. 7A), the first light-blocking pattern (132, Fig. 14), and the second light-blocking pattern (133, Fig. 14).

With respect to claim 4, Aoyama discloses the display panel of claim 1, wherein the pixel regions (Fig.7A). However it does not explicitly disclose a first pixel row comprising a first pixel region overlapped with the first color control pattern and a second pixel region overlapped with the second color control pattern; and a second pixel row comprising a third pixel region overlapped with the first color control pattern and a fourth pixel region overlapped with the second color control pattern, the second pixel row being spaced apart from the first pixel row in the second direction, wherein the first light-blocking pattern is between the first pixel region and the second pixel region, and wherein the second light-blocking pattern is between the third pixel region and the fourth pixel region. 
On the other hand, Aoyama discloses a first pixel row (the middle row, Fig.8E) comprising a first pixel region the region under 51a (in the middle) overlapped with the first color control pattern 51a and a second pixel region (the region under 51b in the middle, Fig.8E) overlapped with the second color control pattern 51b; and
a second pixel row (top row, Fig.8E) comprising a third pixel region (under 51a) overlapped with the first color control pattern (51a) and a fourth pixel region (under 51b) overlapped with the second color control pattern (51b), the second pixel row being spaced apart from the first pixel row in the second direction (the second direction is z direction in here),
 wherein the first light-blocking pattern (the first 11 from the left in the middle row), is between the first pixel region and the second pixel region, and wherein the second light-blocking pattern (the first 11 from left in the top row, Fig.8E) is between the third pixel region and the fourth pixel region 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Aoyama in Fig.7A according to the teachings of Aoyama in Fig.8E, such that a first pixel region overlapped with the first color control pattern and a second pixel region overlapped with the second color control pattern and a second pixel row 64 comprising a third pixel region 65 overlapped with the first color control pattern and a fourth pixel region 66 overlapped with the second color control pattern the second pixel row being spaced apart from the first pixel row in the second direction, wherein the first light-blocking pattern 11, is between the first pixel region and the second pixel region, and wherein the second light-blocking pattern 11 is between the third pixel region and the fourth pixel region, in order to effectively prevent crosstalk between two neighboring pixel regions. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Aoyama et al in Fig.7A and 14 according to the teaching of Aoyama et al in Fig.8E such that the second direction is in Z direction instead of Y direction in order to reduce the cross and color interreference between neighboring pixel groups.

With respect to claim 5, Aoyama discloses the display panel of claim 4, wherein the second display substrate (31, Fig.7A) comprises: a first color filter (51a, Fig.8E) extended in the second direction (y direction) and overlapped with the first pixel region (51a, in the middle between 51a and 51b) and the third pixel region (under 51a); and a second color filter (51b, Fig.8E) extended in the second direction (y direction), overlapped with the second pixel region 52b (in the middle between 51a and 51b) and the fourth pixel region (under 51b), and spaced apart from the first color filter in the first direction (x direction), and wherein the first color filter and the second color filter are configured to filter different colors from each other (para [0062], “a structure body is positioned between two coloring layers in adjacent pixels. The structure body can be positioned, for example, between two pixels corresponding to different colors.”)

With respect to claim 9, Aoyama discloses the display panel of claim 1, wherein a gate line (G1, Fig.17) extending in the first direction; and a data line (S1, Fig.17) extending in the second direction and crossing the gate line, wherein the data line and the gate line are electrically disconnected from each other, and wherein the gate line is overlapped with the gap region.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama Fig.7A according to the teaching of Aoyama in Fig.17, such that a gate line extending in the first direction; and a data line extending in the second direction and crossing the gate line, wherein the data line and the gate line are electrically disconnected from each other, and wherein the gate line is overlapped with the gap region in order to effectively prevent crosstalk between two neighboring pixel regions. 

With respect to claim 10, Aoyama discloses the display panel of claim 9, wherein the data line (S1, Fig.17) is overlapped with the first light blocking pattern (51a) and the second light blocking pattern (51b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama according to the teaching of Aoyama in Fig.17, such that wherein the data line is overlapped with the first light blocking pattern and the second light blocking pattern in order to effectively prevent crosstalk between two neighboring pixel regions. 

With respect to claim 11, Aoyama discloses the display panel of claim 1, wherein the first display substrate comprises a plurality of light-emitting patterns comprising a first light-emitting pattern (24, Fig.4A-B; 24 on the left on the first transistor is the first light emitting layer) and a second light-emitting pattern (24, Fig.4A-B; 24 on the right transistor is the second light emitting layer), the first light-emitting pattern and the second light-emitting pattern being on a corresponding one of the first electrodes and being spaced apart from each other, and wherein the first light-emitting pattern and the second light-emitting pattern are overlapped with the first color control pattern (51a) and the second color control pattern (51b), respectively.

With respect to claim 12, Aoyama discloses the display panel of claim 1, wherein the first display substrate comprises a single light emitting layer (24 Fig.4A-B) covering the first electrodes (23 Fig.4A-B) and the pixel definition layer (11 Fig.4A-B).

With respect to claim 18, Aoyama discloses the display panel of claim 1, wherein the second display substrate 31 further comprises a partitioning pattern defining the peripheral region (52, Fig.8E) and having a grid shape enclosing the pixel regions (the region between 52, FIG. 8E shows pixel region comprises grid shape), and wherein the partitioning pattern comprises a light-blocking material (52, Fig.8E).

With respect to claim 19, Aoyama discloses the display panel of claim 18, wherein the partitioning pattern (52, Fig.8Eor F) defines an opening overlapped with the gap region (52, Fig.8E or F).

With respect to claim 20, Aoyama discloses the display panel of claim 1; however, Aoyama does not explicitly disclose wherein each of the pixel regions comprises short sides parallel to the first direction and long sides connected to the short sides and parallel to the second direction, and wherein the first light-blocking pattern and the second light-blocking pattern are between opposite long sides of different ones of the pixel regions. On the other hand, Aoyama in Fig.16A discloses wherein each of the pixel regions (210,Fig.16A) comprises short sides The side in x direction,Fig.16A) parallel to the first direction (x direction) and long sides (the perpendicular side,Fig.16A) connected to the short sides and parallel to the second direction (Fig.16A). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the Aoyama in Fig.7A according to the teachings of Aoyama in Fig.16A, such that pixel region includes 4 sides such that the first light-blocking pattern and the second light-blocking pattern are between opposite long sides of different ones of the pixel regions, in order to have an ordered pattern of the pixel region so they all can be mass produced in one process. However, Aoyama does not explicitly disclose which side is longer. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA et al. US 20170062528 A1 in view of NAKANISHI et al. (US 20160342043 A1) hereinafter “Nakanishi”.

With respect to claim 6, Aoyama discloses the display panel of claim 4. however it does not explicitly disclose the second display substrate comprises a first color filter a second color filter a third color filter and a fourth color filter each of the first color filter, the second color filter, the third color filter, and the fourth color filter are spaced apart from each other in the first direction and the second direction, and overlapped with a corresponding one of the first pixel region, the second pixel region , the third pixel region, and the fourth pixel region.
On the other hand, Nakanishi discloses wherein the second display substrate (Fig.4) comprises a first color filter (61), a second color filter (61), a third color filter (61), and a fourth color filter (61), each of the first color filter, the second color filter, the third color filter, and the fourth color filter are spaced apart from each other in the first direction and the second direction, and overlapped with a corresponding one of the first pixel region (48), the second pixel region (48), the third pixel region(48), and the fourth pixel region (48) (para, [0094]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Aoyama in according to the teachings of Nakanish such that the second display substrate have more color filter to process wave length of the light in order to get better resolution.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA et al. US 20170062528 A1 in view of KANG et al. US 20180122836 A1, hereinafter “Kang.” 

With respect to claim 7, Aoyama discloses the display panel of claim 1. However, Aoyama does not explicitly disclose at least one of the first light-blocking pattern or the second light-blocking pattern comprises a plurality of patterns that are spaced apart from each other in the second direction.
On the other hand, Kang disclose a display panel (Fig. 3) wherein at least one of the first light-blocking pattern or the second light-blocking pattern comprises a plurality of patterns that are spaced apart from each other in the second direction (para, [0113], “The black matrix 510 according to an embodiment may include a plurality of first light blocking patterns which cover the plurality of gate lines GL, the plurality of common power lines CL, and the pixel circuit PC of each pixel SP, a plurality of second light blocking patterns which cover the plurality of data lines DL”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama according to the teaching of the KANG as claimed in order to prevent color mixture between adjacent opening areas.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA et al. US 20170062528 A1 in view of YANAGITA et al. US 20180308883 A1, hereinafter “Yanagita”.

With respect to claim 8, Aoyama discloses the display panel of claim 1. However, Aoyama does not explicitly disclose the first light-blocking pattern and the second light-blocking pattern have different shapes from each other.
On the other hand, Yanagita disclose a display panel (FIG. 6) wherein the first light-blocking pattern and the second light-blocking pattern have different shapes from each other “the unit pixel 100-5 has a configuration in which a light-blocking film 251 of the unit pixel 100-5 has a different shape from the light-blocking film 203 of the unit pixel 100-1, differently from the unit pixel 100-1, and the other parts are the same as the parts of the unit pixel 100-1”, para [0179]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama according to the teaching of the Yanagita as claimed in order to provide an extend dynamic range of image pickup system (“Furthermore, for example, an in-pixel memory method in which a memory in which the charge overflowing from a photodiode is accumulated is provided on each pixel in an image pick-up apparatus so that the amount of charge accumulated in an exposure period is increased and the increase extends the dynamic range of the image pick-up apparatus”, (para [0005]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama US 20170062528 A1 in view of NAKAMURA et al. (US 20220045139 A1), hereinafter “Nakamura” 

With respect to claim 13, Aoyama discloses the display panel of claim 12 respectively. Aoyama does not disclose the light emitting layer is configured to emit a blue light.
On the other hand, Nakamura discloses a display panel (2, Fig.1), wherein the light emitting layer (HL) is configured to emit a blue light (para [0068], “In a sixth aspect, the first light-emitting layer emits blue light.’) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AOYAMA according to the teaching of the Sekiguchi et al. as claimed in order to provide the required color to meet design requirements.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama US 20170062528 A1 in view of PARK et al. (US 20190302519 A1), hereinafter “Park”.

With respect to claim 14, Aoyama discloses the display panel of claim 1. Aoyama does not disclose the first color control pattern and the second color control pattern comprise quantum dots. 
On the other hand, Park discloses a display panel (110, Fig. 22) wherein the first color control pattern (241) and the second color control pattern (242) comprise quantum dots (Park, para [0029] the first color conversion layer may include red quantum dots or red quantum rods, and the second color conversion layer may include green quantum dots or green quantum rods” and para[0060], “ the wavelength of light emitted from the first color conversion layer 241 and the second color conversion layer 242 varies depending on the size of the quantum dot particles.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama according to the teaching of the Park as claimed in order to provide the required color to meet design requirements.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama US 20170062528 A1 in view of KISHIMOTO US 20190131374 A1, hereinafter “Kishimo”  

With respect to claim 15, Aoyama discloses the display panel of claim 1. Aoyama does not explicitly disclose the first light-blocking pattern and the second light-blocking pattern have light transmittance of about 10% or lower. 
On the other hand, Kishimo discloses a display panel (P) wherein the first light-blocking pattern (LB1) and the second light-blocking pattern (LB2) have light transmittance (LT) of about 10% or lower (para [0073] the light-blocking area LB may have a light transmittance of 10% or lower for light having a wavelength of 550 nm, but the present disclosure is not limited thereto.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama according to the teaching of the Kishimo claimed in order to provide the required light blocking characteristics.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama US 20170062528 A1 in view of Qi et al. US 20200052170 A1, hereinafter “Qi.” 

With respect to claim 16, Aoyama discloses the display panel of claim 1.  Aoyama does not disclose, the first light-blocking pattern and the second light-blocking pattern comprise an optically reflective material.
On the other hand, Qi discloses a display panel (Fig. 5) wherein the first light-blocking pattern and the second light-blocking pattern comprise an optically reflective material (para, [0023], “the reflective material layer being formed to cover a region having the plurality of protrusions and a region outside the plurality of protrusions, and [0053],“The reflective layer 23 is formed in the light blocking region B and configured to block light from emitting out of the second side S2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama according to the teaching of the Sekiguchi et al. as claimed in order to block light from emitting out of unwanted side. (para, [0053]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama US 20170062528 A1 in view of MASUDA; Yoshiaki (US 20130001724 A1), hereinafter “Masuda”.

With respect to claim 17, Aoyama discloses the display panel of claim 1. However, Aoyama does not disclose, wherein at least one of the first light-blocking pattern or the second light-blocking pattern has a circular, elliptical, or polygonal shape when viewed in a plan view.
	On the other hand, Masuda discloses a display panel (1, Fig.2 ) wherein at least one of the first light-blocking pattern or the second light-blocking pattern has a circular, elliptical, or polygonal shape when viewed in a plan view (Masuda, para [0111], “in the configuration including the in-layer lenses 30A formed as digital lenses, the light blocker 40A can be formed between the lenses similarly to the case of the in-layer lens 30 having a substantially elliptical shape or a substantially circular shape in sectional view as described above, and similar effects can be achieved.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama according to the teaching of the Masuda as claimed such that the elliptical or circular shape in order to improve the resolution or as a design choice.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIANGLUAI MANG whose telephone number is (571)272-3545. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALI NARAGHI/               Examiner, Art Unit 2895                                                                                                                                                                                         
/S.M./               Examiner, Art Unit 2895